DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/20 has been entered.
 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/25/20, 8/5/20, 9/8/20, 10/23/20, 12/28/20, and 2/1/21 was filed after the mailing date of the RCE on 10/23/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrecker [2013/0268767] in view of Nordholt, et al. [2013/0101121].
Claim 1:	Schrecker teaches a method, comprising: 
establishing, by a controller device, an initial pairing between the controller device an accessory device at a first time; [Schrecker: 0020; the ability of two devices to connect based on their proximity to each other, such as Bluetooth. The term “pairing” can be given the broadest interpretation (BRI) as connecting one device to another device. Pairing broadly includes Bluetooth technology. More examples on 0028]
identifying, at a second time, an existing pairing between the controller device and the accessory device; [Schrecker: 0031; pre-existing relationship, which previously was registered or paired with a cooperating device (e.g. accessory device)]
determining, by the controller device, whether the existing pairing between the controller device and the accessory device is the same pairing as the initial pairing from the first time; [Schrecker: 0038-0039; device manager 262 can be used to manage relationships with pre-identified wireless token devices 205, to streamline connection to and provide enhanced support for particular wireless token devices 205 with which a particular cooperating computing device 210 has already communicated or established relationships. Thus, the pre-identified devices are determined to associate to established relationships with a particular cooperative device as the same pairing as the first time pairing. More examples of an existing pairing, 0048] 
in accordance with a determination that the pairing is the same pairing as the initial pairing from the first time and that the existing pairing is active: [Schrecker: 0031, 0089]
deriving, by the controller device, a **symmetric key; [Schrecker: 0048]
decrypting a first identity proof [Schrecker: 0032, 0048] using the **symmetric key; and [**as rejected under a secondary reference]
verifying a signature of the accessory device extracted from the first identity proof; and [Schrecker: 0051; a digital signature of the cooperating computing device, sent from the cooperating computing device]
transmitting, to the accessory device, a message indicating that the controller device verified the existing pairing with the accessory device. [Schrecker: 0028, 0089]

	Nordholt discloses the trusted authority receives the encrypted authentication information and decrypts it using the appropriate algorithm (e.g., symmetric key encryption algorithm) and pre-placed authentication key AK.sub.0(1) of the first user device. The trusted authority compares the received authentication information with previously provided identification information for the first user and, if appropriate, authenticates the user [Nordholt: 0159]. Thus, motivation to use symmetric key scheme including decrypting using the symmetric key encryption algorithm would be for authentication purposes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nordholt with Schrecker to teach the “symmetric key” technology which includes decrypting information using the symmetric key encryption algorithm would be for authentication purposes.

Claim 3:  See Schrecker: 0030, 0073; the method of claim 2, in accordance with a determination that the accessory authentication tag and the signature of the accessory device are verified: generating a controller information message; and signing the controller information message. 
Claim 4:  See Schrecker: 0030, 0073; the method of claim 3, in further accordance with the determination that the accessory authentication tag and the signature of the accessory device are verified: encrypting the signed controller information message. 
Claim 5:  See Schrecker: 0031; the method of claim 1, further comprising generating, by the controller, a controller key pair. 
Claim 6:  See Schrecker: 0031; the method of claim 1, further comprising: generating, by the controller device, a shared secret; and verifying an accessory authentication tag. 
Claim 7:  Nordholt: 0010; discussing the method of claim 1, further comprising identifying an accessory long term public key associated with the accessory device in accordance with no error message being received, the accessory long term public key identified from a paired-accessory list. [Norholt: 0148]
As rejected under Schrecker of claim 1, however, Nordholt discloses error free bit string transmitted suggests no error message received. Nordholt discloses “long term public key” [Nordholt: 0148]. Motivation for ‘long term public key associated with the accessory device in accordance with no error message being received’ can be distributed out-of-band, by courier, or by having each user bring his or her device into physical proximity of the trusted authority for direct delivery of the long-term key.
Claim 8:	Schrecker teaches a controller device, comprising: 
a wireless communication interface to communicate with an accessory device; and [Schrecker: 0017]
one or more processors coupled to the wireless communication interface [Schrecker: 0028], wherein the one or more processors are configured to perform operations comprising:
 	establishing an initial pairing between the controller device an accessory device at a first time; [Schrecker: 0020; the ability of two devices to connect based on their proximity to each other, such as Bluetooth. The term “pairing” can be given the broadest interpretation (BRI) as connecting one device to another device. Pairing broadly includes Bluetooth technology. More examples on 0028] 
	identifying, at a second time, an existing pairing between the controller device and the accessory device; [Schrecker: 0031; pre-existing relationship, which previously was registered or paired with a cooperating device (e.g. accessory device)]
determining whether the existing pairing between the controller device and the accessory device is the same pairing as the initial pairing from the first time; [Schrecker: 0038-0039; device manager 262 can be used to manage relationships with pre-identified wireless token devices 205, to streamline connection to and provide enhanced support for particular wireless token devices 205 with which a particular cooperating computing device 210 has already communicated or established relationships. Thus, the pre-identified devices are determined to associate to established relationships with a particular cooperative device as the same pairing as the first time pairing. More examples of an existing pairing, 0048]
the same pairing as **the initial pairing from the first time and that the existing pairing is active: [Schrecker: 0031, 0089]
deriving, by the controller device, a **symmetric key; [Schrecker: 0048] 
decrypting a first identity proof [Schrecker: 0032, 0048] using the **symmetric key; and [**as rejected under a secondary reference, further explained below] 
verifying a signature of the accessory device extracted from the first identity proof; and [Schrecker: 0051; a digital signature of the cooperating computing device, sent from the cooperating computing device]
transmitting, to the accessory device, a message indicating that the controller device verified the existing pairing with the accessory device. [Schrecker: 0028, 0089]
Schrecker discloses authentication data communicated to the cooperating computing device 310 with a message encrypted using a private key of the wireless token device, allowing holders of a public key of the wireless token device to authenticate the wireless token device 305 by virtue of the cooperating computing device 310 holding a public key paired to the private key of the particular wireless token device 305. If the cooperating computing device holds the public key, it can determine that it has previously communicated (e.g., been paired) with the wireless token device 305 if it is able to decrypt the encrypted authentication data message received from the wireless token device 305 [Schrecker: 0048]. Thus, Schrecker teaches deriving a key [Schrecker: 0048] and decrypting a first identity proof using a pair of keys [Schrecker: 0032, 0048]. However, Schrecker did not clearly include a symmetric key. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nordholt with Schrecker to teach the “symmetric key” technology which includes decrypting information using the symmetric key encryption algorithm would be for authentication purposes.
Claim 9:  See 0051, 0073; the controller device of claim 8, wherein the operations further comprise determining whether an accessory authentication tag and the signature of the accessory device are verified. 
Claim 10:  See 0030, 0073; the controller device of claim 9, in accordance with a determination the accessory authentication tag and the signature of the accessory device are verified: generating a controller information message; and signing the controller information message. 
Claim 11:  See 0030, 0073; the controller device of claim 10, in further accordance with the determination the accessory authentication tag and the signature of the accessory device are verified: encrypting the signed controller information message. 

Claim 13:  See 0031; the controller device of claim 8, wherein the operations further comprise: generating a shared secret; and verifying an accessory authentication tag. 
Claim 14:  See Nordholt: 0010; the controller device of claim 8, wherein the operations further comprise identifying an accessory long term public key associated with the accessory device in accordance with no error message being received, the accessory long term public key identified from a paired-accessory list. [Norholt: 0148]
As rejected under Schrecker of claim 1, however, Nordholt discloses error free bit string transmitted suggests no error message received. Nordholt discloses “long term public key” [Nordholt: 0148]. Motivation for ‘long term public key associated with the accessory device in accordance with no error message being received’ can be distributed out-of-band, by courier, or by having each user bring his or her device into physical proximity of the trusted authority for direct delivery of the long-term key.
Claim 15:	Schrecker teaches a non-transitory computer-readable storage medium having stored therein program code that, when executed by one or more processors of a controller device, cause the one or more processors to perform operations comprising: 
establishing an initial pairing between the controller device and an accessory device at a first time; [Schrecker: 0020; the ability of two devices to connect based on their proximity to each other, such as Bluetooth. The term “pairing” can be given the broadest interpretation (BRI) as connecting one device to another device. Pairing broadly includes Bluetooth technology. More examples on 0028] 
identifying, at a second time, an existing pairing between the controller device and the accessory device; [Schrecker: 0031; pre-existing relationship, which previously was registered or paired with a cooperating device (e.g. accessory device)]
determining whether the existing pairing between the controller device and the accessory device is the same pairing as the initial pairing from the first time;  [Schrecker: 0038-0039; device manager 262 can be used to manage relationships with pre-identified wireless token devices 205, to streamline connection to and provide enhanced support for particular wireless token devices 205 with which a particular cooperating computing device 210 has already communicated or established relationships. Thus, the pre-identified devices are determined to associate to established relationships with a particular cooperative device as the same pairing as the first time pairing. More examples of an existing pairing, 0048]
in accordance with a determination that the existing pairing is the same pairing as the initial pairing from the first time and that the existing pairing is active: [Schrecker: 0031, 0089]
	deriving a **symmetric key; [Schrecker: 0048] 
decrypting a first identity proof [Schrecker: 0032, 0048] using the **symmetric key; and [**as rejected under a secondary reference, further explained below] 
verifying a signature of the accessory device extracted from the first identity proof; and [Schrecker: 0051; a digital signature of the cooperating computing device, sent from the cooperating computing device]
transmitting, to the accessory device, a message indicating that the controller device verified the existing pairing with the accessory device. [Schrecker: 0028, 0089]

	Nordholt discloses the trusted authority receives the encrypted authentication information and decrypts it using the appropriate algorithm (e.g., symmetric key encryption algorithm) and pre-placed authentication key AK.sub.0(1) of the first user device. The trusted authority compares the received authentication information with previously provided identification information for the first user and, if appropriate, authenticates the user [Nordholt: 0159]. Thus, motivation to use symmetric key scheme including decrypting using the symmetric key encryption algorithm would be for authentication purposes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nordholt with Schrecker to teach the “symmetric key” technology which includes decrypting information using the symmetric key encryption algorithm would be for authentication purposes.

Claim 17:  See 0030, 0073; the non-transitory computer-readable storage of claim 16, in accordance with a determination the accessory authentication tag and the signature of the accessory device are verified: generating a controller information message; signing the controller information message; and encrypting the signed controller information message. 
Claim 18:  See 0031; the non-transitory computer-readable storage of claim 16, further comprising generating, by the controller, a controller key pair. 
Claim 19:  See 0031; the non-transitory computer-readable storage of claim 16, further comprising: generating, by the controller device, a shared secret; and verifying an accessory authentication tag. 
Claim 20:  See Nordholt: 0010; the non-transitory computer-readable storage of claim 16, further comprising identifying an accessory long term public key associated with the accessory device in accordance with no error message being received, the accessory long term public key identified from a paired-accessory list. [Norholt: 0148]
As rejected under Schrecker of claim 1, however, Nordholt discloses error free bit string transmitted suggests no error message received. Nordholt discloses “long term public key” [Nordholt: 0148]. Motivation for ‘long term public key associated with the accessory device in accordance with no error message being received’ can be distributed out-of-band, by courier, or by having each user bring his or her device into physical proximity of the trusted authority for direct delivery of the long-term key.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435